Citation Nr: 0312867	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  97-27 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for low back strain 
with degenerative changes, currently evaluated as 20 percent 
disabling. 

2.  Entitlement to service connection for an abdominal 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from July 1988 to August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  The claims file was later transferred to the RO 
in Wichita, Kansas.  

In February 2003, the Board received a February 2003 
statement from the human resources supervisor at the 
veteran's place of employment indicating that the company had 
no work for the veteran because it had been determined that 
the company could not accommodate the veteran's physical 
restrictions related to his back disorder.  It is unclear as 
to whether the veteran is claiming that he is totally 
disabled from work and entitled to a total disability 
evaluation based on individual unemployability.  This matter 
is referred to the RO for appropriate clarification and any 
other indicated action.


FINDINGS OF FACT

1.  The veteran's low back disorder has been manifested by 
severe limitation of motion with pain forward flexion limited 
to 20 degrees with discomfort and the ability to flex to 60 
degrees maximum, extension limited to 10 degrees, and lateral 
flexion limited to 20 degrees bilaterally.  

2.  The veteran is not shown to have an abdominal disorder 
that is etiologically related to active service. 

3.  The evidence does not show a marked interference with 
employment or frequent periods of hospitalization due to the 
veteran's service-connected low back strain with degenerative 
changes so as to render impractical the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for 40 percent rating evaluation 
for low back strain with degenerative changes have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5299-
5292 (2002).

2.  An abdominal disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the veteran's 
low back strain with degenerative changes.  38 C.F.R. 
§ 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well-
grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claims were filed in September 1995 and 
remain pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an October 1996 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a May 1997 statement of the case and 
supplemental statements of the case issued in September 1998 
and September 2002, the RO notified the veteran of 
regulations pertinent to service connection and increased 
rating claims, informed him of the reasons why his claims had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claims.  

In a December 2001 letter and the September 2002 supplemental 
statement of the case, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
and increased rating claims  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
records.  In addition, the veteran was provided with VA 
examinations in January 1998, June 2001, and January 2002.  
The Board finds that all known and ascertainable medical 
records have been obtained and are associated with the claims 
file.  The veteran does not appear to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at the February 2003 personal hearing; VA 
outpatient treatment records; and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

1.  Low back disorder 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2002).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2002).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2002).

The veteran is currently assigned a 20 percent disability 
rating for low back strain with degenerative changes under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5299-
5292 (2002).  He contends that his low back disability is 
more disabling than currently evaluated and has appealed for 
an increased rating.

Under Diagnostic Code 5292, the schedular criteria 
contemplate a 20 percent disability rating for moderate 
limitation of motion of the lumbar spine.  A 40 percent 
disability rating is assigned for severe limitation of 
motion.  See 38 C.F.R. § 4.71a (2002).

Other diagnostic codes pertaining to back disabilities cases 
are Diagnostic Code 5293 (intervertebral disc syndrome) and 
Diagnostic Code 5295 (lumbosacral strain).  See 38 C.F.R. § 
4.71a (2002); 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  

Throughout the veteran's VA outpatient treatment and at his 
VA examinations, he complained of persistent back pain that 
increased with prolonged sitting and walking, or flared-up 
with weather changes or additional activity.  He also 
reported intermittent numbness in his left thigh that 
radiated into his left lower leg.  He took Lortab, Ibuprofen, 
Methocarbanol, Hydrocodone, for pain in his lower back.  

In January 1998, the veteran reportedly had full range of 
motion of his lower back with steady movements and no 
restriction, muscles spasms, or point tenderness along the 
lumbar or sacral spinal areas.  Muscle strength of the lower 
extremities was 5/5.  An X-ray revealed grade I 
retrolisthesis of L5 over S1 with mild narrowing of 
intervertebral disc space with recurrent pain and muscle 
spasms.  A follow-up X-ray in July 1998 showed no evidence of 
disc herniation or bulging from L4 to S1.  However, narrowing 
of L5-S1 intervertebral neural foramina was observed in 
moderate to marked degree, mainly secondary to natural small 
bony canal and some hypertrophy of the facet joints.  The X-
ray was otherwise unremarkable.  

June 2001 range of motion testing revealed forward flexion to 
20 degrees with onset of discomfort in the low back and the 
ability to flex further to 60 degrees.  Extension was to 10 
degrees and an ability to flex to 16 degrees with discomfort.  
Right lateral flexion was to 4 degrees and later to 14 
degrees with discomfort.  Finally, left lateral flexion was 
to 10 degrees with the ability to flex further to 18 degrees 
with onset of discomfort.  X-rays showed an apparent 
transitional lumbar vertebra with minimal scoliosis at convex 
left.  No subluxation was identified.  However, at L4-5, 
there was minimal circumferential bulging of the disc with 
preservation of the neural foramina, and at L5-S1, there was 
minimal bulging of the disc posteriorly, particularly 
centrally and slightly to the left of the midline.  The 
examiner concluded that such a negative radiological 
examination showed "no other back disability and therefore 
no relationship of any other disability connected to low back 
strain."  

In a January 2002 VA examination report and subsequent 
addenda, the veteran's range of motion testing revealed that 
he could bend forward and touch his toes, extend to 10 
degrees, and bend sideways to 20 degrees bilaterally.  He 
reported numbness of his left lower extremity to the back of 
the knee joint, alternating to the right leg with weakness.  
He also stated that he had to use crutches on occasion and 
had missed approximately five days of work every three months 
due to his back.  Following an X-ray review and an MRI, 
minimal bulging of the annulus at L5-S1 was seen though no 
disc herniation or stenosis was observed at any level.  The 
MRI was otherwise normal.  The examiner opined that the MRI 
results could not explain the veteran's subjective 
complaints.  He further stated that while the veteran had 
complained of back pain with radiculopathy, he had an 
absolutely normal X-ray and MRI.  He concluded that the 
veteran's radiculopathy complaints were therefore not related 
to his service-connected low back strain.

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that the evidence 
more nearly approximates a 40 percent disability rating.  
Range of motion testing in June 2001 reflected that the 
veteran's low back demonstrated severe limitation of motion.  
In particular, forward flexion was 20 to 60 degrees, 
extension was 10 to 16 degrees, right lateral flexion was 4 
to 14 degrees, and left lateral flexion was 10 to 18 degrees.  
While later range of motion testing, in January 2002, 
appeared to show an increase in range of motion of the back 
as the veteran could bend over and touch his toes, the Board 
finds that with consideration of the provisions of 38 C.F.R. 
§ 4.40 and 4.45, the veteran's limitation of the motion could 
be characterized as severe given that the record indicates 
that he experiences episodes where the demonstrated 
symptomatology may appear to be better or worse with weather 
changes and activity.  In particular, the veteran indicated 
that he is unable to sit, stand, or drive a car for long 
periods of time.  Further, the veteran's work restrictions 
with respect to activities such as bending and repetitive 
lifting have been well documented.

A 40 percent disability rating is the maximum evaluation 
afforded to limitation of motion of the lumbar spine.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  
The Board has considered whether an evaluation in excess of 
40 percent would be in order under another related diagnostic 
code.  An evaluation in excess of 40 percent is not warranted 
under Diagnostic Code 5295.  While VA examination reports 
disclosed evidence of marked limitation on forward bending, 
backward extension, and bilateral flexion, an evaluation in 
excess of 40 percent under Diagnostic Code 5295 is not be 
warranted as that is the maximum rating available under that 
Code.

At his February 2003 personal hearing, the veteran, through 
his representative requested that his low back disorder be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293 which 
contemplates intervertebral disc syndrome.  He also requested 
that the veteran be afforded another VA examination because 
he specifically objected to the most recent VA examiner's 
conclusion that the veteran's radiculopathy was not related 
to the veteran's service.  Based on the Board's review of the 
record, however, the Board finds that the medical evidence of 
record is adequate to rate the disability at issue.  The 
examinations and diagnostic testing accomplished by multiple 
examiners in this case appear to be complete and 
comprehensive.  Further, the Board is not precluded from 
consideration of Diagnostic Code 5293 in rating the veteran's 
low back strain with degenerative changes.  However, as 
explained below, the evidence in this case does not show that 
the demonstrated symptomatology meets the criteria for a 
higher rating under either the old or revised version of 
Diagnostic Code 5293.  Therefore, the Board finds that 
further development of this case is not necessary.  While the 
veteran has reported symptoms of radiculopathy, in June 2001, 
the examiner reported that neurological examination of the 
veteran was negative.  On examination in January 2002, the 
veteran was able to walk on his heels and toes; he had normal 
reflexes in the knees and ankles; pulses were good; there was 
no pain to deep palpation.  The only positive clinical 
finding was that of decreased sensation over the lateral 
aspect of the left calf and some abnormal sensation over the 
left great toe.  Notably a related MRI showed only minimal 
bulging of the annulus at L5-S1 and was reported to be an 
otherwise normal MRI of the lumbar spine.  While Dr. Zhuang 
has reported in a February 2003 letter that the veteran had 
chronic low back pain and sciatica, his letter does not 
describe findings that would warrant 60 percent rating under 
Diagnostic Code 5293 whether by analogy or even assuming that 
the sciatica and radiculopathy were part and parcel of the 
service-connected disability.  As there is no evidence 
showing that the veteran has symptoms contemplated by the 60 
percent rating under Diagnostic Code 5293, a higher 
evaluation is not warranted in this regard.  

Based on the foregoing, the Board finds that the evidence 
more nearly approximates a 40 percent rating evaluation for 
the veteran's service-connected low back strain with 
degenerative changes, but not higher.  

2.  Abdominal disorder

The veteran is seeking entitlement to service connection for 
an abdominal disorder.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the 
veteran's service connection claim and service connection 
therefore cannot be granted.

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  In order 
to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the veteran's claim.  
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

VA examination reports dated in January 1998 and June 2001 
note complaints of abdominal cramping, bloating, and 
flatulence.  He denied vomiting, hematemesis, melena, 
diarrhea, or treatment for any abdominal disorder.  He also 
denied circulatory disturbances after meals or distention, 
but indicated that he often felt "constriction" lasting for 
up to two hours.  He indicated that his symptoms had begun in 
approximately 1989.  Upon physical examination, no ulcer 
disease was found and no significant or sustained weight gain 
or loss had occurred during the years of his reported stomach 
problems.  The veteran's current weight was 173 pounds and he 
reported weighing, at most, 183 pounds in the prior year.  No 
signs of anemia or pain/tenderness with light or deep 
abdominal palpation were observed.  Further, an upper 
gastrointestinal and barium swallow was conducted and the 
abdomen showed no significant gas pattern, evidence of hiatal 
hernia, or demonstrable reflux.  The stomach and duodenum 
were grossly unremarkable.  Moreover, there was no evidence 
of mucosal erosion, ulceration, mass, or obstruction.  
Laboratory tests including CBC, metabolic panel, and 
urinalysis were all unremarkable for abnormalities.  
Ultimately, the veteran was diagnosed with chronic 
constipation and flatulence.  An October 2001 nursing 
treatment record noted that the veteran had constipation and 
dyspepsia as a side effect from the medication he took for 
his back disorder and he was placed on Maalox and docusate 
with casanathrol for these symptoms. 

With respect to evidence of an in-service disease or injury, 
the veteran's service medical records reflect that in 
November 1989, he complained of "dull ache" stomach pains 
lasting for 6 days with accompanied vomiting.  The etiology 
of the stomach pains was unknown.  In December 1989, the 
veteran again complained of abdominal pain and constipation.  
It was noted that he may have had irritable bowel syndrome, 
though no diagnosis was made.  The veteran next complained of 
abdominal pain, cramps, and nausea in April 1992.  In 
November 1992, it was noted that the veteran had diarrhea for 
2 weeks with accompanied vomiting.  He was diagnosed with 
gastroenteritis.  A February 1993 acute abdominal series 
showed non-specific small bowel air fluid levels most 
consistent with an ileus pattern.  No evidence of intestinal 
dilation was seen and the examination was otherwise 
insignificant.  

The Board has made a complete review of the claims file and 
has considered all the evidence of record.  Following such a 
review, the Board has determined that a preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for an abdominal disorder.  As such, 
service connection is not warranted. 

The objective evidence of record has shown that the veteran 
complained of stomach pains, occasional vomiting, and 
constipation during active service.  He was also diagnosed 
with gastroenteritis during that time.  Since active service, 
however, the veteran has not been diagnosed with an abdominal 
disorder, but has instead been diagnosed with as having 
symptoms of chronic constipation and flatulence without 
evidence of underlying organic pathology.  VA examination 
reports have not attributed the veteran's chronic 
constipation and flatulence to any known clinical diagnosis 
of an abdominal/gastrointestinal disability.  Moreover, 
laboratory tests and an upper gastrointestinal and barium 
swallow were grossly unremarkable and showed no 
abnormalities.  All conducted diagnostic testing has not 
yielded any confirmed abnormality that is manifested by 
constipation or flatulence.  Therefore, there is no objective 
indication of a chronic disability that is manifested by 
constipation for purposes of establishing service connection.  
As such, there is no evidence that the veteran suffers from a 
current abdominal or gastrointestinal disorder that is 
related to active service.  Service connection is thus 
precluded by a lack of current diagnosis of an 
abdominal/gastrointestinal disorder.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Constipation in and of itself is not a chronic disability for 
VA compensation purposes.  Rather, it is a symptom, 
suggestive of an organic cause.  While the evidence shows 
treatment for constipation and flatulence, it fails to note 
chronic organic causes.  Without a diagnosed or identifiable 
underlying malady or condition, the veteran's symptoms of 
constipation and flatulence do not constitute chronic 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) (2002), discussed above, relating to chronicity and 
continuity of symptomatology.  Although the veteran has 
testified concerning what he perceives as continuity of 
symptomatology of an abdominal disorder after service, there 
is no objective medical evidence which supports such a 
statement.  The record contains no objective medical evidence 
linking the veteran's current complaints of abdominal pain, 
constipation, and flatulence to active service.  Such 
supporting medical evidence is required in the circumstances 
presented in this case.  See Voerth v. West, 13 Vet. App. 
117, 120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran suffers from an abdominal 
disorder that is related to active service.  The appeal is 
accordingly denied.

C.  Extraschedular consideration

In the May 1997 statement of the case, the RO concluded that 
an extraschedular evaluation was not warranted for the 
veteran's service-connected low back strain with degenerative 
changes.  Since this matter has been adjudicated by the RO, 
the Board will consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2002); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The 
veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. 

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his low back disability has 
resulted in marked interference with employment so as to 
render impracticable the application of the regular schedular 
standards.  He asserted that he had missed approximately five 
days in a three month period due to his back pain, and 
although he has provided more recent evidence that his 
current employer found him ineligible for fulltime employment 
because of the restrictions caused by his back disorder, such 
interference with employment has been considered in the 
regular schedular standards.  The 40 percent disability 
evaluation assigned by this decision is recognition of a 
significant service-connected back disorder.  Further, the 
veteran has also not presented evidence to show that he has 
been hospitalized after service due to his low back disorder.  
While the veteran has asserted that disability causes pain 
and impairment, such impairment is contemplated in the 
disability ratings that have been assigned.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

In short, the veteran's service-connected low back strain 
with degenerative changes does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
Accordingly, an extraschedular evaluation is not warranted.




ORDER

Entitlement to 40 percent rating evaluation for low back 
strain with degenerative changes is granted.

Service connection for an abdominal disorder is denied. 



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


